TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00107-CV


                                  Sergio Gutierrez, Appellant

                                              v.

                                     Rita Serna, Appellee


                  FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
         NO. 18-2415, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sergio Gutierrez has filed an unopposed motion to dismiss this appeal.

In addition, appellant has requested that mandate issue immediately and that costs should be

taxed against appellant. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: June 26, 2019